DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 7-20 in the reply filed on 5/10/2021 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021. 

Response to Amendment
Claims 1-20 are presented. Claims 1-6 are withdrawn. Claim 11 is amended. 

Specification
The disclosure is objected to because of the following informalities: The specification includes non-SI units such as pounds (lb) and inches (in). MPEP 608.01 IV requires that SI units are used in all patent applications.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 18 uses inches as the dimensions. MPEP 608.01 IV requires that SI units are used in all patent applications. The appropriate base unit needed in claim 18 is meters. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,784,381 Ladi.
Claim 7: Ladi discloses a matrix drill bit and method of manufacturing a matrix bit body (Abstract and figure 2). Ladi discloses loading matrix powder into a bit body mold (a first matric material is loaded into mold cavity 104 col 6 lines 31-35). Ladi discloses loading a flux-coated binder into the mold on top of the loaded matrix material (Binder material 160 placed on layers 132 and 133 and the binder is covered in a flux layer col 9 lines 60-65). Ladi discloses heating the mold assembly to infiltrate the binder into the matrix (furnace reaches melting point of the binder which liquefies and infiltrates col 9 line 66 – col 10 line 4).

Claim 9: Ladi discloses pre-heating the materials before placing them in the furnace (col 9 lines 64-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladi US 7,784,381 as applied to claim 7 above, further in view of Brady US 4,682,987 and Kemp US 4,763,423.
Claims 8, 11, and 14: Ladi discloses all the limitations of claim 7. Ladi discloses a metal binder (Ladi copper alloy as binder col lines 38-39) which meets limitation of metal binder slugs. Ladi teaches the binder has a flux coating (Ladi col 9 line 62) which meets the limitation of adding and distributing. 
Ladi does not explicitly teach the composition of the flux or that the flux includes a powder. 
Brady teaches a cutting tool made by the process of introducing a metal coated with a flux into a mold for subsequent sintering (Brady Abstract and col 2 lines 41-57). Brady teaches that flux can be a boron compound flux, such as boric acid or borax, or a silicon compound flux, such as sodium silicate, or combinations of boro-silicate or fluroboro-silicate fluxes (Brady col 5 lines 26-29 and dry mixing col 7 lines 25-40). Brady teaches the addition of these fluxes is beneficial for low temperature fusion of the particles (Brady col 2 lines 33-37). A low temperature fusion would lead to a lower overall cost for the process (less input energy to achieve fusion temperature means a lower electricity bill). 

Ladi does not teach a process of treating the metal slugs to have an adherent surface. 
Kemp teaches an economical process for removing water from metal particles that are subsequent used in rapid solidification and plasma fusion process (Kemp Abstract and col 1 lines 21-25). Kemp teaches that removing water is important because water can lead to oxides degrading the quality of the powder and wet powder leads to clumping (Kemp col 1 lines 25-37). Kemp’s process includes exposing the powder with a solvent and surfactant to displace the water (Kemp col 1 lines 42-53). The powder is then dried at an elevated temperature (above the vaporization temperature of the solvent/surfactant), See Kemp col 1 lines 53-64. The process of preparing the powder by removing the water/preventing oxidation meets the limitation of treating to have an adherent surface because claim 11 indicates an adherent surface is formed when the powder is heated to a temperature below the melting pointing of the metal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the powder preparation process of Ladi by adding a water removal step including adding a solvent/surfactant then drying the powder at an elevated temperature because Kemp teaches this is an efficient method of removing detrimental moisture/oxides. 

Claim 10: Ladi teaches preheating before placing the mold in the furnace. Ladi does not explicitly provide a preheating temperature. Ladi teaches that metal is melted in the furnace (furnace 
Claim 12: Ladi teaches the binder becomes a liquid during infiltration (furnace reaches melting point of the binder which liquefies and infiltrates col 9 line 66 – col 10 line 4). 
Claim 13: The claim recites “substantially uniform distribution”. The specification adequately conveys the scope of the term (See US Pg Pub 2019/0151941 [0051]). Brady specifies that the coating for one of the examples is “an excellent, uniform hard coating”. This suggests that the flux is similarly uniformly mixed/coated onto the metal. 
Claim 15: Brady teaches that flux powder has a water or alcohol added to make a slurry. The alcohol appears to meet the limitation of a binding material. 
Claim 16: Ladi does not specify the quantity of the flux compared to the metal. Brady teaches that flux is added in an amount 2.5-25% (Brady col 5 line 30). In the rejection of claim 8 the flux material as taught by Brady is already selected as the material so selecting the taught concentration would be obvious for the same reasons. 
Claim 17: Ladi does not teach a size for binder material. Brady teaches a size but says the powder size is not critical (Brady col 7 lines 30-40). This lack of a criticality makes sense as the powder is completely melted as it infiltrates (flows through) the ceramic or matrix particles. No structure is carried from the precursor powder to the final product. 
Neither Ladi nor Brady teach the claimed surface area to volume ratio. 

Claim 18: Ladi teaches copper, nickel, cobalt, and iron based alloys as a material for the binder. 
Claim 19: Ladi teaches that binder melts and is therefore a liquid (Ladi Abstract). 
Claim 20: Ladi does not teach any of the materials are present in the flux.  
Brady teaches the flux is a slurry that can include glycerin or polyethylene glycol for increased hardness (Brady Abstract and col 2 lines 56-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the flux of Ladi by adding one or more of the carbon containing materials taught by Brady in order to increase the hardness of the product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736